         Case 1:19-cv-05393-LAP Document 30 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN JAMIE ROETHLISBERGER,

                   Plaintiff,
                                              No. 19-CV-5393 (LAP)
          -against-
                                                       ORDER
BRIAN RAFFERTY PRODUCTIONS,
INC.,

                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of Plaintiff’s letter dated

February 5, 2021.      (See dkt. no. 29.)      The conference scheduled

for February 10, 2021 at 11:30 a.m. is adjourned sine die.

Consistent with the undersigned’s individual practices,

Plaintiff shall submit a proposed default judgement order no

later than February 19, 2021.        Plaintiff’s counsel shall also

inform the Court of what else is required, besides an inquest,

to resolve the case.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
